Exhibit 10.3

 

PROPERTY MANAGEMENT AGREEMENT

 

THIS PROPERTY MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into
as of June 8, 2009, by and among Reit Management & Research LLC, a Delaware
limited liability company (“Managing Agent”), and Government Properties Income
Trust, a Maryland real estate investment trust (the “Company”), on behalf of
itself and those of its subsidiaries as may from time to time own properties
subject to this Agreement (each, an “Owner” and, “collectively, “Owners”).

 

W I T N E S S E T H :

 

WHEREAS, Owners are the owners of various properties that are currently majority
leased to government tenants and may, in the future, acquire additional
properties which, unless otherwise expressly agreed, shall automatically become
subject to this Agreement without amendment hereof, unless otherwise agreed by
the Company and Managing Agent (collectively, the “Managed Premises”);

 

WHEREAS, Managing Agent is a company that provides property management and
administrative services;

 

WHEREAS, Owners wishes to engage Managing Agent to provide certain property
management and administrative services as hereinafter provided;

 

NOW, THEREFORE, in consideration of the premises and the agreements herein
contained, Owners and Managing Agent hereby agree as follows:

 

1.             Engagement.  Subject to the terms and conditions hereinafter set
forth, Owners hereby engage Managing Agent to provide the property management
and administrative services with respect to the Managed Premises contemplated by
this Agreement.  Managing Agent hereby accepts such engagement as managing agent
and agrees to devote such time, attention and effort as may be appropriate to
operate and manage the Managed Premises in a diligent, orderly and efficient
manner.  Managing Agent may, with Owners’ consent, subcontract out some or all
of its obligations hereunder to third party managers.

 

Notwithstanding anything to the contrary set forth in this Agreement, the
services to be provided by Managing Agent hereunder shall exclude all services
(including, without limitation,

 

--------------------------------------------------------------------------------


 

any garage management or cafeteria management services) whose performance by a
manager to any Owner could give rise to an Owner’s receipt of “impermissible
tenant service income” as defined in §856(d)(7) of the Internal Revenue Code of
1986 (as amended or superseded hereafter) or could in any other way jeopardize
an Owner’s federal or state tax qualification as a real estate investment
trust.  Managing Agent shall not perform any such service and if, in the event
Managing Agent shall inadvertently perform any such service, no compensation
therefor shall be paid or payable hereunder.

 

2.             General Parameters.  Any or all services may be performed or
goods purchased by Managing Agent under arrangements jointly with or for other
properties owned or managed by Managing Agent and the costs shall be reasonably
and fairly apportioned.  Managing Agent may employ personnel who are assigned to
work exclusively at the Managed Premises or partly at the Managed Premises and
other buildings owned and/or managed by Managing Agent.  Wages, benefits and
other related costs of centralized accounting personnel and employees employed
by Managing Agent and assigned to work exclusively or partly at the Managed
Premises shall be reasonably and fairly apportioned and reimbursed, pro rata, by
Owners in addition to the Fee and Construction Supervision Fee (each as defined
in Section 6).

 

3.             Duties.  Without limitation, Managing Agent agrees to perform the
following specific duties:

 

(a)     To administer the day to day operations of the Managed Premises.  To
seek tenants for the Managed Premises in accordance with the rental schedule
established by the applicable Owner and to negotiate leases including renewals
thereof and to lease in the applicable Owner’s name space on a lease form
approved by such Owner, only to tenants, at rentals, and for periods of
occupancy all as are approved in each case by the applicable Owner.  To employ
appropriate means in order that the availability of rental space is made known
to potential tenants; provided, however, that such means shall not include the
employment of brokers unless otherwise agreed by the applicable Owner.  The
legal expenses of negotiating such leases and leasing such space shall be
approved and paid by the applicable Owner.

 

(b)     To administer day to day relations with tenants; to collect all rents
and other income from the Managed Premises and to give receipts therefor, both
on behalf of Owners, and deposit such funds in such banks and such accounts as
are named, from time to time, by Owners, in agency accounts for and under the
name of Owners. Managing Agent shall be empowered to sign disbursement checks on
these accounts.

 

(c)     To monitor the Managed Premises as would be done by a prudent owner,
including by making contracts for and supervising any repairs and/or alterations
to the Managed Premises, including tenant improvements and decoration of rental
space, as may be approved by the applicable Owner.

 

2

--------------------------------------------------------------------------------


 

(d)     For Owners’ account and at its expense, to hire, supervise and discharge
employees or third party contractors, hired with Owners’ consent, as required to
maintain in good order and repair the Managed Premises and their operating
systems.

 

(e)     To obtain, at Owners’ expense, appropriate insurance for the Managed
Premises protecting Owners and Managing Agent while acting on behalf of Owners
against all normally insurable risks relating to the Managed Premises and
complying with the requirements of Owners’ mortgagee, if any, and, upon approval
thereof, to cause the same to be provided and maintained by all tenants with
respect to the Managed Premises to the extent required by the terms of such
tenants’ leases.

 

(f)      To promptly notify the applicable Owner and its insurance carriers, as
required by the applicable policies, of any casualty or injury to person or
property at the Managed Premises, and complete customary reports in connection
therewith.

 

(g)     To procure seasonably all supplies and other materials necessary for the
proper operation of the Managed Premises, at Owners’ expense.

 

(h)     To pay promptly from rental receipts, other income derived from the
Managed Premises, or other monies made available by Owners for such purpose, all
costs incurred in the operation of the Managed Premises which are expenses of
Owners hereunder, including wages or other payments for services rendered,
invoices for supplies or other items furnished in relation to the Managed
Premises, and pay over forthwith the balance of such rental receipts, income and
monies to Owners or as Owners shall from time to time direct.  (In the event
that the sum of the expenses to operate and the compensation due Managing Agent
exceed gross receipts in any month and no excess funds from prior months are
available for payment of such excess, Owners shall pay promptly the amount of
the deficiency thereof to Managing Agent upon receipt of statements therefor.)

 

(i)      To advise Owners promptly of any material developments in the operation
of the Managed Premises that might affect the profitable operation of the
Managed Premises.

 

(j)      To establish, in Owners’ name and with Owners’ approval, reasonable
rules and regulations for tenants of the Managed Premises.

 

(k)     At the direction of the applicable Owner and with counsel selected by
such Owner, to institute or defend, as the case may be, any and all legal
actions or proceedings (in the name of such Owner if necessary) relating to
operation of the Managed Premises.

 

3

--------------------------------------------------------------------------------


 

(l)      To maintain the books and records of Owners reflecting the management
and operation of the Managed Premises, making available for reasonable
inspection and examination by Owners or its representatives, all books, records
and other financial data relating to the Managed Premises.

 

(m)    To prepare and deliver seasonably to tenants of the Managed Premises such
statements of expenses or other information as shall be required on the
landlord’s part to be delivered to such tenants for computation of rent,
additional rent, or any other reason.

 

(n)     To aid, assist and cooperate with Owners in matters relating to taxes
and assessments and insurance loss adjustments, notify the Owners of any tax
increase or special assessments relating to the Managed Premises and, with
Owners’ approval, to enter into contracts for tax abatements services.

 

(o)     To provide such emergency services as may be required for the efficient
management and operation of the Managed Premises on a 24-hour basis.

 

(p)     To enter into contracts for utilities (including, without limitation,
water, fuel, electricity, heating, air conditioning, lighting and telephone) and
for building services (including, without limitation, cleaning of windows,
common areas and tenant space, ash, rubbish and garbage hauling, snow plowing,
landscaping, carpet cleaning and vermin extermination), and for other services
as are appropriate to first class office space or such other types of properties
as may be included in the Managed Premises.

 

(q)     To seek the lowest competitive price commensurate with desired quality
for all items purchased or services contracted by it under this Agreement.

 

(r)      To provide personnel necessary for the performance of the foregoing
services.

 

(s)     To take such action with respect to the Managed Premises, generally
consistent with the provisions of this Agreement, as would be done by a prudent
owner.

 

(t)      To, from time to time, or at any time requested by the Board of
Trustees of the Company (the “Trustees”), make reports of its performance of the
foregoing services to the Company.

 

4.             Authority.  Owners give to Managing Agent the authority and
powers to perform the foregoing duties on behalf of Owners, subject, however, to
Owners’ approval as specified. Owners further authorize Managing Agent to incur
such reasonable expenses, specifically

 

4

--------------------------------------------------------------------------------


 

contemplated in Section 2, on behalf of Owners as are necessary in the
performance of those duties.

 

5.             Special Authority of Managing Agent.  In addition to, and not in
limitation of, the duties and authority of Managing Agent contained herein,
Managing Agent shall perform the following duties, but only with Owners’ prior
approval in each case:

 

(a)     Terminate tenancies and sign and serve in the name of Owners such
notices therefor as may be required for the proper management of the Managed
Premises.

 

(b)     With counsel selected by Owners, and at Owners’ expense, institute and
prosecute actions to evict tenants and recover possession of rental space, and
recover rents and other sums due; and when expedient, settle, compromise and
release such actions or suits or reinstate such tenancies.

 

6.             Compensation.

 

(a)     In consideration of the services to be rendered by Managing Agent
hereunder, Owners agree to pay and Managing Agent agrees to accept as its sole
compensation (i) a management fee (the “Fee”) equal to three percent (3%) of the
gross collected rents actually received by Owners from the Managed Premises,
such gross rents to include all fixed rents, percentage rents, additional rents,
operating expense and tax escalations, and any other charges paid to Owners in
connection with occupancy of the Managed Premises, but excluding any amounts
collected from tenants to reimburse Owners for the cost of capital improvements
or for expenses incurred in curing any tenant default or in enforcing any remedy
against any tenant; and (ii) a construction supervision fee (the “Construction
Supervision Fee”) in connection with all interior and exterior construction
renovation or repair activities at the Managed Premises, including, without
limitation, all tenant and capital improvements in, on or about the Managed
Premises, undertaken during the term of this Agreement, other than ordinary
maintenance and repair performed by maintenance staff, equal to five percent
(5%) of the cost of such construction which shall include the costs of all
related professional services and the cost of general conditions.

 

(b)     The Fee shall be due and payable monthly, in arrears based on a
reasonable annual estimate or budget with an annual reconciliation within thirty
(30) days after the end of each calendar year.  The Construction Supervision Fee
shall be due and payable periodically, as agreed by Managing Agent and Owners,
based on actual costs incurred to date.

 

5

--------------------------------------------------------------------------------


 

(c)     Notwithstanding anything herein to the contrary, Owners shall reimburse
Managing Agent for reasonable travel expenses incurred when traveling to and
from the Managed Premises while performing its duties in accordance with this
Agreement; provided, however, that reasonable travel expenses shall not include
expenses incurred for travel to and from the Managed Premises by personnel
assigned to work exclusively at the Managed Premises.

 

(d)     Managing Agent shall also receive the amount of any lump sum
reimbursables paid by tenants of the Managed Premises to the extent amounts paid
exceed costs incurred by Owners for work performed with respect thereto.

 

(e)     Except as set forth in Section 2 of this Agreement, Managing Agent shall
be entitled to no other additional compensation or reimbursement, whether in the
form of commission, bonus or the like for its services under this Agreement. 
Except as otherwise specifically provided herein with respect to payment by
Owners of legal fees, accounting fees, salaries, wages, fees and charges of
parties hired by Managing Agent on behalf of Owners to perform operating and
maintenance functions in the Managed Premises, and the like, if Managing Agent
hires third parties to perform services required to be performed hereunder by
Managing Agent without additional charge to Owners, Managing Agent shall (except
to the extent the same are reasonably attributable to an emergency at the
Managed Premises) be responsible for the charges of such third parties. 
Managing Agent shall not, however, hire any third party without Owners’ prior
written consent.

 

7.             Contracts. Managing Agent shall not, without the prior consent of
Owners, enter into any contracts on behalf of Owners which extend beyond the
then current term of this Agreement.

 

8.             Term of Agreement.  This Agreement shall continue in force and
effect until December 31, 2010, and is renewable annually thereafter by the
Company, on behalf of itself and the Owners, upon such terms and conditions as
may be approved by a majority of the Independent Trustees as defined in the
Company’s Bylaws, as amended as of the date hereof  (the “Independent Trustees”)
serving on the Compensation Committee of the Trustees.

 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated (a) by either the
Company, on behalf of itself and the Owners, or Managing Agent  upon sixty (60)
days’ written notice to the other party, which termination, if by the Company,
must be approved by a majority vote of the Independent Trustees serving on the
Compensation Committee of the Trustees, or if by Managing Agent, must be
approved by a majority vote of the directors of Managing Agent; and (b) by
Managing Agent upon five (5) business days written notice to the Company if
there is a Change of Control.

 

6

--------------------------------------------------------------------------------


 

For purposes of this Agreement, a “Change of Control” shall mean (a) the
acquisition by any person or entity, or two or more persons or entities acting
in concert, of beneficial ownership (such term, for purposes of this Section 8,
having the meaning provided such term in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) of 9.8% or more, or rights, options or
warrants to acquire 9.8% or more, or any combination thereof, of the Company’s
outstanding common shares of beneficial interest or other voting interests of
the Company, including voting proxies for such shares, or the power to direct
the management and policies of the Company, directly or indirectly (excluding,
with respect to the Company, Managing Agent and its affiliates) and persons or
entities that beneficially own 9.8% or more of the Company’s outstanding common
shares of beneficial interest as of immediately prior to the execution and
delivery of this Agreement by the parties hereto; (b) the merger or
consolidation of the Company with or into any other entity (other than the
merger or consolidation of any entity into the Company that does not result in a
Change in Control of the Company under clauses (a), (c), or (d) of this
definition); (c) any one or more sales or conveyances to any person or entity of
all or any material portion of the assets (including capital stock or other
equity interests) or business of the Company and its subsidiaries taken as a
whole; provided however, that, with respect to the Company, the acquisition of
Transferred Assets as defined in the Business. Management Agreement (defined in
Section 26 hereof) by the Company or any of its subsidiaries shall not
constitute a Change of Control pursuant to this clause(c); or (d) the cessation,
for any reason, of the individuals who at the beginning of any 36 consecutive
month period constituted the Trustees (together with any new trustees whose
election by the Trustees or whose nomination for election by the shareholders of
the Company was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of any such period or whose
election or nomination for election was previously so approved) to constitute a
majority of the Trustees then in office.

 

Section 9 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in
Section 9, such termination shall be without further liability of either party
to the other, other than for breach or violation of this Agreement prior to
termination..

 

9.             Termination or Expiration.  Upon termination or expiration of
this Agreement with respect to any of the Managed Premises for any reason
whatsoever, Managing Agent shall as soon as practicable turn over to Owners all
books, papers, funds, records, keys and other items relating to the management
and operation of such Managed Premises, including, without limitation, all
leases in the possession of Managing Agent and shall render to Owners a final
accounting with respect thereto through the date of termination.  Owners shall
be obligated to pay all compensation for services rendered by Managing Agent
hereunder prior and up to the effective time of such termination, including,
without limitation, any Fees and Construction Supervision Fees, and shall pay
and reimburse to Managing Agent all expenses and costs incurred by Managing
Agent prior and up to the effective time of such termination which are otherwise
payable or reimbursable to Managing Agent pursuant to the terms of this
Agreement.  The amount of such fees paid as compensation pursuant to the
foregoing sentence shall be subject to adjustment in accordance with the annual
reconciliation contemplated by Section 6(b) and consistent with past practices
in performing such reconciliation.

 

10.           Fidelity Bond.  Owners, at Owners’ expense, may require that
employees of Managing Agent who handle or are responsible for Owners’ money to
be bonded by a fidelity bond in an amount sufficient in Owners’ determination to
cover any loss which may occur in the

 

7

--------------------------------------------------------------------------------


 

management and operation of the Managed Premises or that Managing Agent obtain a
fiduciary policy of insurance.

 

11.           Limit on Responsibility; Indemnification and Insurance.

 

(a)     Managing Agent assumes no responsibility other than to render the
services described herein in good faith and shall not be responsible for any
action of the Trustees in following or declining to follow any advice or
recommendation of Managing Agent.

 

(b)     Owners agree to defend, indemnify and hold harmless Managing Agent from
and against all costs, claims, expenses and liabilities (including reasonable
attorneys’ fees) arising out of Managing Agent’s performance of its duties in
accordance with this Agreement including, without limitation, injury or damage
to persons or property occurring in, on or about the Managed Premises and
violations or alleged violations of any law, ordinance, regulation or order of
any governmental authority regarding the Managed Premises except any injury,
damage or violation resulting from Managing Agent’s default hereunder, or from
Managing Agent’s willful bad faith or gross negligence in the performance of its
duties hereunder.  Without limiting the foregoing, the Owners shall promptly
advance expenses incurred by the indemnitees referred to in this section for
matters referred to in this section, upon request for such advancement.

 

(c)     Owners agree that required insurance shall include, at Owners’ expense,
public liability and workmen’s compensation insurance as required by law and as
mutually agreed by Owners and Managing Agent.

 

12.           Notices.  Any notice, report or other communication required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when delivered in person, upon confirmation of receipt when
transmitted by facsimile transmission, on the next business day if transmitted
by a nationally recognized overnight courier or on the third business day
following mailing by first class mail, postage prepaid, in each case as follows
(or at such other United States address or facsimile number for a party as shall
be specified by like notice):

 

If to the Company or the Owners:

 

Government Properties Income Trust
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 219-1441

 

8

--------------------------------------------------------------------------------


 

If to Managing Agent:

 

Reit Management & Research LLC
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 928-1305

 

13.           Limitation of Liability.

 

(a)     Neither Owners nor Managing Agent shall be personally liable hereunder,
all such liability being limited in the case of Owners to the interest of Owners
in the Managed Premises and in the case of Managing Agent, to its interest
hereunder.

 

(b)     The Declarations of Trust establishing some Owners, a copy of each,
together with all amendments thereto (the “Declarations”), is duly filed with
the Department of Assessments and Taxation of the State of Maryland, provides
that the names of such Owners refers to the trustees under such Declarations
collectively as trustees, but not individually or personally.  No trustee,
officer, shareholder, employee or agent of such Owners shall be held to any
personal liability, jointly or severally, for any obligation of, or claim
against, such Owners.  All persons or entities dealing with such Owners, in any
way, shall look only to the respective assets of such Owners for the payment of
any sum or the performance of any obligation of such Owners.

 

(c)     It is the intention of the parties hereto that each Owner be liable
hereunder only with respect to the Managed Premises owned by such Owner and that
each Owner be solely responsible for liabilities incurred with respect only to
its properties and receive all income therefrom.

 

14.           Other Activities of Managing Agent.  Nothing herein shall prevent
Managing Agent from engaging in other activities or businesses or from acting as
Managing Agent to any other person or entity (including other real estate
investment trusts) even though such person or entity has businesses similar to
those of the Company or the Owners.  The Company and the Owners acknowledge that
Managing Agent manages and provides property management services to real estate
investment trusts and other persons or entities (including, as of the date of
this Agreement, HRPT Properties Trust, Hospitality Properties Trust, Senior
Housing Properties Trust, Five Star Quality Care, Inc. and TravelCenters of
America LLC) and, except as otherwise expressly agreed in writing, waives any
conflict arising therefrom.  In addition, nothing herein shall prevent any
shareholder or affiliate of Managing Agent from engaging in any other business
or from rendering services of any kind to any other person or entity (including
competitive business activities).  The Company and the Owners acknowledge and
agree that Managing Agent has certain interests that may be divergent from those
of the Company and the Owners.  The parties agree that these relationships and
interests shall not affect the party’s rights and

 

9

--------------------------------------------------------------------------------


 

obligations under this Agreement; provided, however, the Company and the Owners
further acknowledge and agree that whenever any conflicts of interest arise
resulting from the relationships and interests described or referred to in this
section or any such relationship or interest as may arise or be present in the
future by and between the Company or the Owners and Managing Agent or their
respective affiliates or any entity with whom Managing Agent has a relationship
or contract, Managing Agent will act on its own behalf and/or on behalf of any
such entity and not on the Company’s or the Owners’ behalf, and the Company and
the Owners shall make their own decisions and require and obtain the advice and
assistance of independent third parties at their own cost, as they may deem
necessary.

 

15.           Modification of Agreement.  This Agreement may not be modified,
altered or amended in manner except by an amendment in writing, duly executed by
the parties hereto.

 

16.           Independent Contractor.  This Agreement is not one of general
agency by Managing Agent for Owners, but one with Managing Agent engaged as an
independent contractor.  Nothing in this Agreement is intended to create a joint
venture, partnership, tenancy-in-common or other similar relationship between
Owners and Managing Agent for any purposes whatsoever, and, without limiting the
generality of the foregoing, neither the terms of this Agreement nor the fact
that Owners and Managing Agent have joint interests in any one or more
investments, ownership or other interests in any one or more entities or may
have common officers or employees or a tenancy relationship shall be construed
so as to make them such partners or joint venturers or impose any liability as
such on either of them.

 

17.           Governing Law.  This Agreement shall be governed by and in
accordance with the laws of The Commonwealth of Massachusetts.

 

18.           Assignment.  Neither party may assign this Agreement or its rights
hereunder or delegate its duties hereunder without the written consent of the
other party, except in the case of an assignment by Managing Agent to a
corporation, partnership, limited liability company, association, trust, or
other successor entity which may take over the property and carry on the affairs
of Managing Agent.

 

10

--------------------------------------------------------------------------------


 

19.           Successors and Assigns.  This Agreement shall be binding upon any
successors or permitted assigns of the parties hereto as provided herein.

 

20.           No Third Party Beneficiary.  No person or entity other than the
parties hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.

 

21.           Severability.         If any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions hereof.

 

22.           Survival.  The provisions of Sections 8 (limited to the last
paragraph of such Section), 9, 11, 12, 13, 17, 20, 22, 23 and 24 of this
Agreement shall survive the termination hereof.

 

23.           Arbitration.

 

(a)     Any disputes, claims or controversies between the parties (i) arising
out of or relating to this Agreement or the provision of services by the
Managing Agent pursuant to this Agreement, or (ii) brought by or on behalf of
any shareholder of the Owners (which, for purposes of this Section 23, shall
mean any shareholder of record or any beneficial owner of shares of the Owners,
or any former shareholder of record or beneficial owner of shares of the
Owners), either on its own behalf, on behalf of the Owners or on behalf of any
series or class of shares of the Owners or shareholders of the Owners against
the Owners or any trustee, officer, manager (including Reit Management &
Research LLC or its successor), agent or employee of the Owners, including
disputes, claims or controversies relating to the meaning, interpretation,
effect, validity, performance or enforcement of this Agreement the Declarations
or the Bylaws of the Owners (all of which are referred to as “Disputes”) or
relating in any way to such a Dispute or Disputes, shall on the demand of any
party to such Dispute be resolved through binding and final arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”) then in effect, except as modified herein.  For
avoidance of doubt, and not as a limitation, Disputes are intended to include
derivative actions against trustees, officers or managers of the Owners and
class actions by a shareholder against those individuals or entities and the
Owners.

 

(b)     There shall be three arbitrators.  If there are (i) only two parties to
the Dispute (with, for purposes of this Section 23, any and all Owners involved
in the Dispute treated as one party) each party shall select one arbitrator
within 15 days after receipt by respondent of a copy of the demand for
arbitration and (ii) more than two parties to the Dispute, all claimants, on the
one hand, and all respondents, on the other hand, shall each select, by the vote
of a majority of the claimants or the respondents, as the case may be, one
arbitrator.  The two party-nominated arbitrators shall jointly nominate the
third and presiding arbitrator within 15 days of the nomination of the second
arbitrator.  If any arbitrator has not been nominated within the time limit
specified herein, then the AAA shall provide a list of proposed arbitrators in
accordance with the Rules and the arbitrator shall be appointed by the AAA in
accordance with a listing, striking and ranking procedure, with each party
having a limited number of strikes, excluding strikes for cause.    For the
avoidance of doubt, the arbitrators appointed by the parties to such Dispute may
be affiliates or interested persons of such parties but the third arbitrator
elected by the party arbitrators or by the AAA shall be unaffiliated with either
party.

 

11

--------------------------------------------------------------------------------


 

(c)     The place of arbitration shall be Boston, Massachusetts unless otherwise
agreed by the parties.

 

(d)     There shall be only limited documentary discovery of documents directly
related to the issues in dispute, as may be ordered by the arbitrators.

 

(e)     In rendering an award or decision (the “Award”), the arbitrators shall
be required to follow the laws of The Commonwealth of Massachusetts.  Any
arbitration proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
law on which it is based.

 

(f)      Except to the extent expressly provided by this Agreement or as
otherwise agreed between the parties, each party involved in a Dispute shall
bear its own costs and expenses (including attorneys’ fees) in the arbitration,
and the arbitrators shall not render an award that would include shifting of any
such costs or expenses (including attorneys’ fees) or, in a derivative case or
class action by a shareholder of the Owners, award any portion of the Owners’
award to the claimant or the claimant’s attorneys. Each party (or, if there are
more than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand, respectively) shall bear the costs and expenses
of its (or their) selected arbitrator and the parties (or, if there are more
than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third appointed arbitrator.

 

(g)     The Award shall be final and binding upon the parties thereto and shall
be the sole and exclusive remedy between such parties relating to the Dispute,
including any claims, counterclaims, issues or accounting presented to the
arbitrators.  Judgment upon the Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(h)     Any monetary award shall be made and payable in U.S. dollars free of any
tax, deduction or offset.  The party against which the Award assesses a monetary
obligation shall pay that obligation on or before the 30th day following the
date of the Award or such other date as the Award may provide.

 

24.           Consent to Jurisdiction and Forum.  This Section 24 is subject to,
and shall not in any way limit the application of, Section 23; in case of any
conflict between this Section 24 and Section 23, Section 23 shall govern.  The
exclusive jurisdiction and venue in any action brought by any party hereto
pursuant to this Agreement shall lie in any federal or state court located in
Boston, Massachusetts.  By execution and delivery of this Agreement, each party
hereto irrevocably submits to the jurisdiction of such courts for itself and in
respect of its property with respect to such action. The parties irrevocably
agree that venue would be proper in such court, and hereby waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.  The parties further agree and consent to the service of any

 

12

--------------------------------------------------------------------------------


 

process required by any such court by delivery of a copy thereof in accordance
with Section 12 and that any such delivery shall constitute valid and lawful
service of process against it, without necessity for service by any other means
provided by statute or rule of court.

 

25.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
and cancels any pre-existing agreements with respect to such subject matter.

 

26.          Other Agreements.  The parties hereto are also parties to a
Business Management Agreement, dated as of the date hereof, as in effect from
time to time (the "Business Management Agreement").  The parties agree that this
Agreement does not include or otherwise address the rights and obligations of
the parties under the Business Management Agreement and that the Business
Management Agreement provides for its own separate rights and obligations of the
parties thereto, including without limitation separate compensation payable by
the Company to Managing Agent thereunder for services to be provided by the
Managing Agent pursuant to the Business Management Agreement.

 

[Signature Page To Follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as a sealed
instrument as of the date above first written.

 

 

 

MANAGING AGENT:

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

Name: David J. Hegarty

 

 

Title: Executive Vice President and Secretary

 

 

 

 

OWNERS:

 

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST, on its own behalf and on behalf of its
subsidiaries

 

 

 

 

 

 

 

By:

/s/ David M. Blackman

 

 

Name: David M. Blackman

 

 

Title: Treasurer and Chief Financial Officer

 

 

[Signature Page to Property Management Agreement]

 

14

--------------------------------------------------------------------------------